 1
                                                                        JS-6
 2

 3

 4

 5

 6

 7

8                            UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10

11   SON HOANG NGUYEN,                         Case No. 8:18-cv-00706 PA (ADS)

12                             Petitioner,

13                             v.              JUDGMENT

14   THOMAS HOMAN, et al.,

15                             Respondents.

16

17         Pursuant to the Order Dismissing Habeas Petition Without Prejudice, IT IS

18   ADJUDGED THAT the Petition in this action is dismissed without prejudice.

19

20

21   Dated: December 8, 2018                 ____________________________
                                             PERCY ANDERSON
22                                           United States District Judge

23

24
